DETAILED ACTION
This is response to Application 16/454,033 filed on 06/26/2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0170435 A1).

1.    Regarding claim 1, Kim teaches a reference signal configuration method (Figure 15 Paragraph [0133] CSI-RSs), wherein the method comprises:
Figure 15 Paragraph [0133] to [0135] eNB determines time offset value per cell; CSI-RSs transmitted in different subframes with different time offset values in respective cells) and
sending, by the base station, the reference signal of the first cell (Figure 15 Paragraph [0134] eNB of cell1 transmits a CSI-RS).

2.   Regarding claim 8, Kim teaches a reference signal configuration method (Figure 15, Paragraph [0133]), wherein the method comprises:
obtaining, by user equipment a first time-domain location of a reference signal of a first cell; and obtaining, by the user equipment, the reference signal of the first cell through demapping from one or more resource elements based on the first time-domain location, wherein there is an offset between the first time-domain location and a second time-domain location of a reference signal of a second cell, the first cell is a cell in which the base station is located, and a service area of the second cell is different from that of the first cell (Figure 15 Paragraph [0133] to [0135] determine time offset value per cell; CSI-RSs transmitted in different subframes with different time offset values in respective cells).

3.    Regarding claim 15, Kim teaches User equipment (Figure 15, Paragraph [0133]), wherein the user equipment comprises: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to:
obtain a first time-domain location of a reference signal of a first cell; and
the processor is configured to obtain the reference signal of the first cell through demapping from one or more resource elements based on the first time-domain location, wherein there is an offset between the first time-domain location and a second time-domain location of a reference signal of a second cell, the first cell is a cell in which the base station is located, and a service area of the second cell is different from that of the first cell (Figure 15 Paragraph [0133] to [0135] determine time offset value per cell; CSI-RSs transmitted in different subframes with different time offset values in respective cells).

4.    Regarding claims 2, 9, and 16, Kim teaches wherein an offset between the first time-domain location and a second time-domain location of a reference signal of a second cell comprises: a time-domain start location of the reference signal of the first cell is different from a time-domain start location of the reference signal of the second cell, or a time-domain end location of the reference signal of the first cell is different from a time-domain end location of the reference signal of the second cell (Figures 15 and 16 Paragraph [0133] to [0135] eNB determines time offset value per cell; CSI-RSs transmitted in different subframes with different time offset values in respective cells).

5.    Regarding claims 3, 10, and 17, Kim teaches wherein a frequency-domain resource occupied by the reference signal of the first cell is at least partially the same as a frequency-domain resource occupied by the reference signal of the second cell (Figures 15 and 16 Paragraph [0099] within the system bandwidth).

6.    Regarding claims 4, 11, and 18, Kim teaches wherein the reference signal of the first cell is carried by one or more channel state information reference signal CSI-RS ports, and a reference signal, of the first cell, of one CSI-RS port is mapped to one time domain symbol (Paragraphs [0019] and [0099] CSI-RS of multiple antenna ports; use different resources with different OFDM symbols in the time domain).

7.    Regarding claims 5, 12, and 19, Kim teaches wherein the first time-domain location is determined based on a cell identity and a quantity of preset time domain offset symbols (Paragraphs [0096] to [0105]  and [0133] cell ID determines CSI-RS pattern ID; cyclic rotation of the antenna ports; different time offsets).

8.    Regarding claim 6, Kim teaches wherein the first time-domain location is determined based on a degree of interference between the first cell and the second cell (Figure 15 Paragraph [0132] without interference).

9.    Regarding claims 7, 13, and 20, Kim teaches wherein the first time-domain location is indicated using a location of a first symbol, and the first symbol is a first symbol or a last symbol used for transmitting the reference signal of the first cell (Figure 15 Paragraph [0133] to [0135] eNB determines time offset value per cell; CSI-RSs transmitted in different subframes with different time offset values in respective cells).

10.    Regarding claim 14, Kim teaches wherein the first time-domain location is indicated using an offset value, and the offset value is a quantity of offset symbols of the first time-domain location relative to the first symbol (Figure 15 Paragraph [0133] to [0135] determine time offset value per cell; CSI-RSs transmitted in different subframes with different time offset values in respective cells).

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466